Citation Nr: 0524827	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach condition.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for migraine headaches.  

5.  Entitlement to service connection for bipolar disorder.  

6.  Entitlement to service connection for an acid reflux 
condition.  

7.  Entitlement to service connection for arthritis of the 
low back, feet, hands, and right shoulder.  

8.  Entitlement to service connection for allergic rhinitis.  

9.  Entitlement to service connection for high cholesterol.  

10.  Entitlement to service connection for radiation 
exposure.  

11.  Entitlement to service connection for residuals of mini-
strokes, claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In May and October 2004, the veteran submitted additional 
evidence to the Board.  Later, by way of a July 2005 
statement, the veteran waived initial review by the RO of 
such evidence.  38 C.F.R. § 20.1304 (2004).  

In April 2005, the veteran testified during a videoconference 
hearing at the RO before the undersigned Veterans Law Judge.  
During the hearing, the veteran withdrew a then-pending claim 
for entitlement to special monthly pension based on the need 
for aid and attendance.  A transcript of the proceeding is of 
record.  

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for a 
bilateral eye disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In an April 1980 decision, the RO denied the claim for 
service connection for a gastrointestinal condition.  The 
veteran was notified of the decision in May 1980 but did not 
initiate an appeal.  

2.  Evidence received since the April 1980 RO decision that 
denied service connection for a gastrointestinal condition 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

3.  A back condition was not demonstrated during service, has 
not been etiologically linked to service, and arthritis of 
the spine was not shown during the one-year period following 
service.  

4.  Migraine headaches were not shown during service.  A 
current migraine headache disorder has not been etiologically 
linked to service.  

5.  While the veteran was treated for allergic rhinitis 
during service, there is no competent evidence of current 
treatment for a disability manifested by allergic rhinitis.  

6.  The veteran was treated for transient situational 
reaction during service.  A depressive disorder, to include 
bipolar disorder was not demonstrated during service, and 
current bipolar disorder has not been etiologically linked to 
service.  

7.  An acid reflux disorder was not shown during service, nor 
has current acid reflux disorder, diagnosed as 
gastroesophageal reflux disease, been etiologically linked to 
service.  

8.  Arthritis was not clinically demonstrated during service 
or within one year following service, and a current 
disability characterized as arthritis or osteoarthritis of 
the low back, feet, hands, or right shoulder is not due to 
the veteran's military service.  

9.  The veteran has elevated cholesterol levels and is on 
prescribed medications for such.  Elevated cholesterol is not 
a disability for which service connection may be granted.  

10.  Claimed exposure to ionizing radiation is not a 
disability for which service connection may be granted.  

11.  The veteran did not participate in a "radiation-risk 
activity" and does not have a "radiogenic disease".  


CONCLUSIONS OF LAW

1.  The April 1980 RO decision that denied service connection 
for a gastrointestinal condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

2.  The requirements to reopen the claim for service 
connection for a gastrointestinal disorder, claimed as a 
stomach condition, have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  

3.  A back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303(a), 3.307, 3.309(a) (2004).  

4.  A migraine headache disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2004).  

5.  The criteria for service connection for allergic rhinitis 
have not been met.   38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2004).

6.  Bipolar disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2004).  

7.  Acid reflux disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303(a) (2004).  

8.  Arthritis of the low back, feet, hands, or right shoulder 
was not incurred in or aggravated by service, nor may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303(a), 3.307, 3.309(a) (2004).  

9.  The claim for service connection for elevated cholesterol 
is without legal merit. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Sabonis v. Brown, 6 Vet. 
App. 426, 430, (1994).  

10.  A disorder attributable to ionizing radiation, to 
include residuals of mini-strokes, were not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, the veteran submitted his claims in 
September 2002.  In December 2002 and February 2003 letters 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing evidence of a current disability 
and a relationship between the current disability and an 
event or injury during service.  In addition, he was advised 
of the criteria for claims based upon exposure to ionizing 
radiation.  With respect to the previously denied claims for 
service connection for a bilateral eye disability and stomach 
disorder, he was advised of the criteria necessary to reopen 
finally denied claims.  In addition, the veteran was informed 
of the responsibility to identify, or to submit evidence 
directly to VA.  He was advised that the RO would obtain any 
VA records or other identified medical treatment records.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letters advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
in December 2002 and February 2003 substantially complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
primarily through the VA medical center and some private 
outpatient treatment.  The RO has obtained the veteran's VA 
outpatient treatment records.  Moreover, the RO obtained 
records from Dr. Joseph E. Valli, the State of Ohio 
Rehabilitation Services Commission, the Greater Dayton Area 
MRI Consortium, Inc., and the Vision Center of Central Ohio.  
Additionally, the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in April 2005.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Stomach Condition

In February 1980, the veteran claimed entitlement to service 
connection for a stomach condition.  Evidence before the RO 
included the veteran's service medical records and the 
results of a January 1980 VA gastrointestinal examination.  
The veteran's service medical records revealed that he was 
treated in August 1975 for abdominal pain.  No mass or 
organomegaly was noted.  There was minimal epigastric 
tenderness upon deep palpation.  The veteran was prescribed 
Maalox.  The diagnosis was peptic disease versus functional 
pain.  Additional service medical records were negative for 
complaints, treatment, or diagnoses of a stomach condition.  

A January 1980 upper gastrointestinal examination revealed a 
normal esophagus, duodenal bulb, and C-loop.  

In an April 1980 decision, the RO denied the claim for 
service connection for a gastrointestinal condition.  The RO 
found that there was insufficient evidence of a chronic 
stomach condition during service or current evidence of a 
stomach disability.  The veteran was notified of the decision 
in May 1980 but did not initiate an appeal.  Accordingly, the 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).  

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
evidence" is evidence not previously reviewed by VA 
adjudicators.  "Material evidence" is existing evidence, 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (effective 
August 29, 2001).  See also Hodge v. West, 155 F.3d 1356 (Fed 
Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision in April 1980.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Evidence submitted since the April 1980 decision includes 
numerous VA and private outpatient treatment records.  

VA treatment records in 2003 noted that the veteran was 
prescribed the gastric medication Rabeprazole.  A March 2003 
VA psychiatric record noted a diagnosis of gastroesophageal 
reflux disease.  

The private outpatient treatment records do not show 
treatment for a stomach condition.  

During the videoconference hearing in April 2005, the veteran 
testified that he had gastrointestinal symptoms and had 
continuously used Maalox for stomach problems since service.  

Presuming the credibility of the above-referenced evidence, 
the Board nevertheless finds that new and material evidence 
has not been received to reopen the finally denied claim.  In 
this respect, while there is new evidence showing current 
treatment for a stomach condition, variously described as 
gastroesophageal reflux disease, there remains no new or 
material evidence that the veteran had a chronic stomach 
condition during service or shortly thereafter, or any 
competent evidence linking a current stomach condition to an 
incident or injury sustained in service.  As such, the 
requirements to reopen the finally denied claim have not been 
met.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

III.  Service Connection Claims

A.  Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.  App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis may qualify for presumptive service connection if 
it manifested to a degree of 10 percent or more within one 
year from the date of separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  

B.  Back Disability

The veteran contends that he sustained back injuries during 
service.  He alleged that he was in an automobile accident 
while driving from Beale Air Force base to Ohio.  He also 
alleged that he injured his back when a 400 pound electronics 
pod fell from a hydraulic lift system.  

The veteran's service medical records are of record.  During 
his entrance examination in July 1973, a physical examination 
of the musculoskeletal system and spine were normal.  Service 
medical records do not reveal any complaints, treatment, or 
diagnoses of a back injury.  They do not document an 
automobile accident or a hydraulic lift failure accident.  

During a VA examination in January 1980, there were no 
complaints or physical findings of a back disorder.  

Private treatment records from Valli Chiropractic Center 
reflect that in April 2002, the veteran was seen with 
complaints of neck and mid back pain following a fall off a 
step.  A VA cervical spine x-ray examination in April 2002 
noted mild cervical discal deterioration at the C5-6 level.  
Upon initial evaluation, the veteran had reduced range of 
motion in the cervical and thoracic spine.  Pain was produced 
with flexion.  The examiner noted that the veteran had a 
prior history of episodic pain for the past 25 years or so 
following an approximately 40 foot fall onto a railroad 
track.  He also noted that he treated the veteran in January 
2002 for pain in his mid thoracic region and cervical spine.  

During VA treatment in August 2004, the veteran complained of 
chronic mid back pain.  He could not tolerate lifting.  There 
was no history of fracture.  A bone scan revealed very low 
bone mineral density in the hips and pelvis.  The assessment 
was osteoporosis.  

Upon review of the evidence of record, the Board finds that 
service connection for a back condition is not warranted.  In 
this respect, the veteran's service medical records do not 
document back injuries during service, as alleged.  Moreover, 
there is no evidence of treatment for a back condition or 
arthritis of the spine during the one-year period following 
service.  Current evidence shows treatment for osteoporosis 
and cervical and thoracic spine pain.  While there is 
reference to a 25 year history of pain, there is no 
persuasive evidence that the veteran sustained an injury in 
service.  Rather, the records clearly document that the 
veteran injured his back following a fall in April 2002.  

The Board has considered the veteran's statements in the 
record and offered during testimony at the hearing, and the 
Board in no way doubts the veteran's belief that he sustained 
an injury during service to the mid-to-upper back.  There 
remains, however, no competent medical evidence to 
substantiate that the injury, as alleged, occurred.  The 
Board notes, in this regard, as laymen without the 
appropriate medical training and expertise, they are not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his in-service experiences and current symptoms, he is 
not competent to diagnose himself as having a cervical spine 
disability in service, or to provide an opinion linking a 
current disability to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In sum, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

C.  Migraine Headaches and Allergic Rhinitis  

The veteran contends that he was treated for migraine 
headaches during service.  He averred that treatment 
providers during service thought that his migraines were 
allergy headaches and treated them accordingly with Actifed.  

During the veteran's enlistment examination in July 1973, the 
veteran reported a preexisting history of sinusitis.  A 
physical examination, noted mild sinusitis.  The veteran was 
qualified for enlistment.  

The veteran service medical records reveal that in January 
1976, he was treated for complaints of sore throat, cough, 
and headaches for 2-days duration.  There was a greenish 
nasal discharge.  Upon physical examination, there was mild 
frontal sinus tenderness.  The diagnosis was questionable 
sinusitis and headaches.  He was prescribed Robitusin, 
Actifed and Darvon.  

The veteran returned to the clinic two weeks later.  His 
symptoms had resolved.  The assessment was rhinitis resolved 
with questionable allergic component.  

In February 1976, the veteran was seen with complaints of 
headaches and nasal congestion.  The diagnosis was upper 
respiratory infection.  

In November 1976, the veteran was seen with complaints of a 
runny nose and sinus blockage.  He was prescribed Actifed and 
assessed with congestion.  

In March 1977, the veteran was treated for complaints of 
sneezing and nasal congestion.  The diagnosis was rhinitis.  
He was seen in the allergy clinic in July 1978 with a 2-week 
history of intermittent sneezing.  The assessment was 
allergies.  He was prescribed nasal spray.  

In October 1978, the veteran was seen with complaints of 
headaches.  A physical examination revealed increased sinus 
drainage.  The examiner noted that the headaches were likely 
due to a virus.  

During a VA examination in January 1980, the veteran reported 
that he got headaches after he read a lot.  There were no 
reported clinical findings pertaining to a headache disorder.  

In August 2002, the veteran underwent a VA neurology 
consultation due to complaints of headaches.  He reported 
that he had headaches throughout his adult life and had 
always believed that they were sinus headaches.  The 
headaches were usually behind one or both eyes, sometimes 
traveling to the top of the head.  The veteran used to take 
Actifed and Excedrin to get rid of them.  He was on 
fexofenadine but still took Excedrin and Benadryl for bad 
headache pain.  On July 2002, the veteran awoke with a severe 
headache.  He went to the emergency room.  A CT scan was 
normal.  The veteran's father and sister both had migraine 
headaches.  The assessment was migraine headaches and chronic 
daily headaches probably related to daily Excedrin usage.  

During a February 2003 VA neurology clinic consultation, the 
veteran reported a history of headaches for the past 20 
years.  He reported a strong family history of migraine 
headaches.  Following a physical examination, the assessment 
was chronic mixed headaches.  

VA outpatient treatment records in 2004 show continued 
treatment for migraine headaches.  

Upon review of the evidence, the Board finds that service 
connection for allergic rhinitis and migraine headaches are 
not warranted.  In this respect, the veteran's service 
medical records do document treatment for rhinitis.  They 
note a preservice history of sinusitis.  The post-service 
records do not reveal current treatment for allergic 
rhinitis.  Hence, in the absence of a current disability, the 
claim must be denied.  

With respect to the claim for service connection for migraine 
headaches, the service medical records show treatment for 
headaches, but do not show treatment for migraine headaches.  
In each case of treatment during service, headaches were 
accompanied by other symptoms such as sinus blockage, runny 
nose, or nasal congestion.  As such, no distinct headache 
disorder was diagnosed and it appears that the headaches were 
accompanying symptoms of another diagnosed disorder.  

The current treatment records show that the veteran has a 
migraine headache disorder.  No physician, however, has 
linked the current headache disability to the veteran's 
service.  Rather, the records note that the condition might 
be hereditary.  Nevertheless, the Board is not permitted to 
engage in speculation as to the origin of the headache 
disorder.  Thus, in the absence of competent evidence 
indicating the etiology of the migraine headache disorder, 
the claim must be denied.  

In making this determination, the Board has considered the 
veteran's theory that his sinus headaches during service were 
actually migraine headaches.  As noted previously, he is not, 
however, competent to diagnose himself as having a migraine 
headache disability in service, or to provide an opinion 
linking a current disability to service.  Espiritu, supra.  

D.  Bipolar Disorder

The veteran contends that currently diagnosed bipolar was 
initially incurred during service.  

The veteran's service medical records reflect that in July 
1979, he was seen in the mental health clinic with a 3-4 
month history of tension on the job.  Reportedly, the noise 
from electronics equipment bothered him.  He reported that he 
was irritable and was easily angered.  Upon mental status 
examination, the veteran's mental state was stable, but he 
was noted to be "uptight".  His insight and judgment were 
not impaired.  The diagnosis was transient situational 
reaction.  There is no further record of treatment for a 
psychiatric disorder.  

The veteran underwent a VA examination in January 1980 in 
connection with a then-pending claim for service connection 
for a nervous condition.  Therein, he noted that he became 
shaky and tense while working with high frequency noise 
equipment in the military.  He complained of being tense and 
anxious.  Upon mental status examination the veteran's 
general mood did not show any evidence of depression.  There 
was no evidence of incoherence or irrelevance.  The content 
of thought did not show any evidence of psychotic material, 
hallucinations or delusions.  The clinical impression was: no 
psychiatric diagnosis.  

During a VA psychiatric consultation in August 2000, the 
veteran complained that he was under severe stress due to 
financial and legal problems for himself and his two sons, 
and in caring for his son who had bipolar disorder.  He was 
reportedly under investigation by the F.B.I.  As a result, he 
reported that he had difficulty sleeping and was pessimistic 
about the future.  The diagnostic impression was major 
depression.  

VA outpatient treatment records show ongoing treatment for 
depression in 2001 and 2002.  During treatment in September 
2002, the veteran reported continuing severe stress due to 
negotiating with the F.B.I.  He was feeling depressed most of 
the time and was unable to work.  The examiner noted that 
despite treatment for individual psychotherapy and 
psychiatric treatment, the veteran continued to have serious 
problems with depression and was unable to function.  

The veteran was seen for an initial evaluation by the Scioto 
Paint Valley Mental Health Clinic in October 2004.  Therein, 
the veteran reported that he had mood swings, manic episodes, 
decreased need for sleep, irritability, and impulsivity.  He 
admitted to paranoid thoughts and occasional visual 
hallucinations.  Following a mental status examination, the 
diagnoses were bipolar disorder and psychosis.  

Upon review of the evidence, the Board finds that service 
connection for bipolar disorder is not warranted.  In this 
respect, there is evidence that shows that the veteran was 
tense following exposure to noisy electrical equipment in 
service.  He was diagnosed with transient situational 
reaction.  The service medical records do not, however, show 
complaints or treatment for depression or bipolar disorder.  

Additionally, during the year following service, there is no 
evidence of psychosis.  
Rather, during the VA examination in January 1980, the 
examiner specifically noted that there was no evidence of 
depression.  

Post-service, there is an absence of clinical evidence from 
1980 until about 2000, at which time, the veteran was treated 
for depression and stress.  The symptoms were related to 
ongoing financial and legal problems, and were not related to 
service.  While current evidence shows continuing treatment 
for chronic bipolar disorder, there is no competent evidence 
to suggest that it is related to the veteran's active duty 
military service.  

As such, and as the preponderance of the evidence is against 
the granting of service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

E.  Acid Reflux Disease

The veteran's service medical records are silent for any 
complaints, treatment or diagnoses of acid reflux during 
service.  

An upper gastrointestinal series in January 1980 showed a 
normal esophagus, duodenal bulb, and C-loop.  VA treatment 
records in 2003 noted that the veteran was prescribed the 
gastric medication Rabeprazole.  A March 2003 VA psychiatric 
record noted a diagnosis of gastroesophageal reflux disease.  

The private outpatient treatment records do not show 
treatment for acid reflux.  

The Board's decision with respect to reopening the finally 
denied claim for service connection for a stomach disorder is 
set forth above.  To the extent that the veteran is claiming 
a separate disability manifested by acid reflux, the 
veteran's service medical records do not show treatment for 
such condition.  While there is current evidence showing 
treatment for gastroesophageal reflux disease, there is no 
competent evidence linking a current acid reflux disability 
to the veteran's military service.  

Accordingly, in the absence of any competent evidence linking 
a current disability to service, the claim is denied.  

F.  Arthritis of the Low Back, Feet, Hands and Right Shoulder

The veteran contends that currently diagnosed arthritis of 
the low back, feet, hands, and right shoulder was initially 
incurred during service.  He alleged that he was involved in 
an automobile accident during service and sustained a back 
injury at such time.  

His service medical records, however, are silent for any 
complaints, treatment, or diagnoses of arthritis.  They do 
not reference an automobile accident.  

Post-service, there is no showing of arthritis during the 
one-year period following discharge.  During a VA examination 
in January 1980, there were no complaints or physical 
findings attributable to the joints of the low back, feet, 
hands, or right shoulder.  

Private treatment records from Valli Chiropractic Center in 
April 2002 note that the veteran sustained an injury after 
falling from a step.  He had severe pain in his neck and mid 
back.  The treatment records, do not, however, reference the 
veteran's military service or relate a current injury to his 
service.  

Current VA outpatient treatment records reference treatment 
for osteoporosis.  The records are silent for a history of 
injury during service or any opinion as to the etiology of 
the disability.  

In this matter, the evidence does not support a grant of 
service connection for arthritis, claimed as effecting the 
low back, feet, hands, and right shoulder.  The evidence does 
not show that these various condition were incurred during 
service or within the one-year period following service.  
Instead, the competent evidence reflects that arthritis was 
not clinically demonstrated until many years following 
service and has not been etiologically linked to the 
veteran's military service.  

Here, only the veteran himself has offered opinions linking 
his arthritis of multiple joints to service, and the record 
does not reflect that the veteran has the requisite medical 
background or training so as to render competent his opinions 
as to questions of medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

In the absence of a showing of arthritis during service, 
during the one-year period following service, or of a nexus 
between currently diagnosed arthritis and the veteran's 
service, the preponderance of the evidence is against 
entitlement to service connection for the claimed 
disabilities.  Accordingly, the appeal must be denied in its 
entirety.  In reaching this decision the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection, such statute is not for application 
in this instance.  

G.  Service Connection For High Cholesterol 

As indicated hereinabove, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, service medical records do not show that the 
veteran was prescribed medication for his high cholesterol.

Current VA outpatient treatment records note that the veteran 
has been diagnosed with hyperlipidemia.  He was taking 
Simvastatin for control of his cholesterol levels.  

During an April 2005 hearing before the Board, the veteran 
testified that he had elevated triglyceride levels during his 
military service.  He also testified that he was currently 
taking two medications for control of his elevated 
cholesterol levels.  

In reviewing this matter, the Board notes that the term 
"disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board further notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  An elevated cholesterol level 
represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).

Therefore, hyperlipidemia alone is not a "disability" for 
VA compensation benefits purposes.  Accordingly, service 
connection will be denied for this claimed condition.  
Currently, the veteran does not allege that any other 
disability is due to hyperlipidemia.  If the veteran develops 
a disability that he believes is related to hyperlipidemia, 
he is free to file a claim for service connection for such 
disability.

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  

H.  Service Connection For Residuals of Mini-Strokes And 
Exposure To Ionizing Radiation.  

The veteran contends that he was exposed to ionizing 
radiation during service as a result of working on various 
avionic sensor systems.  He alleges that residuals of mini-
strokes are due to such exposure.  Additionally, during the 
hearing in April 2005, he contended that arthritis and 
migraine headache disorder were due to exposure to ionizing 
radiation.  

In addition to the regulations set forth above pertaining to 
service connection, service connection for a disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods. See Hilkert v. West, 12 Vet. App. 145, 148 
(1999).  First, if a veteran is exposed to radiation during 
active service and later develops one of the diseases listed 
in 38 C.F.R. § 3.309(d), a rebuttable presumption of service 
connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The diseases listed in 38 C.F.R. 3.309(d) 
are ones in which the VA Secretary has determined that a 
positive association with radiation exposure exists.  Second, 
service connection may be established if a radiation-exposed 
veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b) or established by competent scientific or medical 
evidence to be a radiogenic disease), if the VA Under 
Secretary of Benefits determines that a relationship, in 
fact, exists between the disease and the veteran's radiation 
exposure in service. Third, service connection may be 
established by competent evidence establishing the existence 
of a medical nexus between the claimed condition and exposure 
to ionizing radiation during active service. See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).

"Radiation-risk activity" is defined by regulation to mean 
(1) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (2) the occupation of 
Hiroshima or Nagasaki, Japan by U.S. forces during the period 
beginning on August 6, 1945 and ending on July 1, 1946; (3) 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the U.S. occupation forces in 
Hiroshima or Nagasaki during the period from August 6, 1945 
through July 1, 1946; (4) service at a gaseous diffusion 
plant located in Paducah, Kentucky, Portsmouth, Ohio, or Oak 
Ridge, Tennessee; or (5) service before January 1, 1974 on 
Amchitka Island, Alaska. 38 C.F.R. § 3.309(d)(3)(i), (ii).

In this matter, the evidence of record does not indicate that 
the veteran has a "radiogenic disease", as set forth in 
38 C.F.R. § 3.309(d).  Additionally, the veteran's service 
medical records and service personnel records do not show 
that the veteran was exposed to ionizing radiation during 
service.  While the veteran is not precluded from showing 
that residuals of mini-strokes, arthritis or a migraine 
headache disorder are directly related to service, there is 
no competent evidence that the veteran has current residuals 
of mini-strokes, or that residuals of mini-strokes, 
arthritis, or a migraine headache disorder are related to his 
military service.  

The only opinion of record consists of the statements and 
testimony from the veteran.  However, since there is no 
indication that he is qualified through education, training 
or experience to offer medical diagnoses, as a layperson his 
statements as to medical diagnosis or causation do not 
constitute competent medical evidence.  Espiritu, supra.  


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a stomach 
condition is denied.  

Service connection for a back disability is denied.  

Service connection for a migraine headache disability is 
denied.  

Service connection for allergic rhinitis is denied.  

Service connection for bipolar disorder is denied.  

Service connection for acid reflux, as distinct from the 
claim for service connection for a stomach condition, is 
denied.  

Service connection for arthritis of the low back, feet, 
hands, and right shoulder is denied.  

Service connection for a disability manifested by high 
cholesterol is denied.  

Service connection for residuals of mini-strokes claimed as 
due to exposure to ionizing radiation is denied.  

Service connection for a disability manifested by exposure to 
ionizing radiation is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to whether new and material evidence has been 
received to reopen the claim for service connection for a 
bilateral eye disability.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

The VCAA requires VA to make reasonable efforts to obtain 
relevant non-Federal records.  38 C.F.R. § 3.159(c)(1).  
Additionally, VA is required to notify the claimant of its 
inability to obtain any identified relevant non-Federal 
records.  38 C.F.R. § 3.159(e).  

In this case, the record reflects that in September 2002, the 
veteran filed his claim to reopen service connection for a 
bilateral eye disability.  He contended that he had tumors 
removed from his eyes shortly following discharge from 
service.  Additionally, he alleged that his eyes were very 
sensitive to light, and that his left eye was unusually weak.  
He identified treatment, in pertinent part, at the Miami 
Valley Hospital.  

In December 2002 the RO requested records from the Miami 
Valley Hospital.  In a January 2003 response, Miami Valley 
Hospital indicated that (1)they were unable to locate a 
record of treatment for the veteran, and (2) the 
authorization was outdated.  

In a February 2003 letter, the RO advised the veteran of the 
provisions of the VCAA.  

The RO did not advise him, however, of its inability to 
obtain the requested records.  

As such, the Board finds that further development is 
warranted to ensure that VA's duties to notify and assist the 
veteran in the development of his claim are met.  Upon 
remand, the RO should make another attempt to obtain the 
identified records and provide notice to the veteran if it is 
once again unable to obtain the requested records.  In the 
alternative, as indicated, attempts to obtain pertinent 
records from the operating physician's office may be 
indicated.  If upon remand, the RO determines that new and 
material has been received sufficient to reopen the claim, it 
should consider affording the veteran a VA examination to 
assist in determining the etiology of the claimed disability.  

Accordingly, the case is REMANDED for the following:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  In particular, the 
RO should request authorization to obtain 
records from Miami Valley Hospital.  If 
indicated, an attempt should be made to 
contact the operating physician, as 
possible, to ascertain if records might 
be available.  Appellant should identify 
the operating physician if possible, and 
provide release forms as indicated.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  

3.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim to reopen 
service connection for a bilateral eye 
disability in light of all pertinent 
evidence (to specifically include 
evidence added to the record since the 
December 2003 Supplemental Statement of 
the Case) and legal authority.  If review 
of the records obtained suggests the need 
for a VA examination to clarify or 
explain findings recorded, such 
examinations should be scheduled.  

4.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


